Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement on Form S-3 of our report dated April 15, 2014, relating to the combined financial statements on Lone Star Tank Rental, LP and KHM Rentals, LLCas of December 31, 2013 and 2012 and for each of the two years in the period ended December 31, 2013, which is incorporated by reference in this Registration Statement and appears in the Current Report on Form 8-K/A of the Companyfiled onApril 17, 2014. We also consent to the reference to us under the heading of “Experts” in this Registration Statement. /s/ Swenson Advisors, LLP San Diego, California April 18, 2014
